Case 2:19-cv-14454-DMM Document 12 Entered on FLSD Docket 01/22/2020 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE No: 19-cv-14454-MIDDLEBROOKS
DANIEL A. ONEAL,
Plaintiff,
v.
SEQUIUM ASSET SOLUTIONS, LLC,
Defendant,
/

ORDER CLOSING CASE
THIS CAUSE comes before the Court on Plaintiff's Notice of Voluntary Dismissal with
Prejudice, filed on January 22, 2020. (DE 11). Pursuant to Rule 41(a) of the Federal Rules of
Civil Procedure, a plaintiff may voluntarily dismiss an action by filing a notice of dismissal before
the opposing party serves either an answer or a motion for summary judgment. See Fed. R. Civ.
P. 41(a)(1)(A)(G). Defendant has served neither.
Accordingly, it is ORDERED AND ADJUDGED that:
1. This case is DISMISSED WITH PREJUDICE.
2. The Clerk of Court shall CLOSE THIS CASE.

3. The Clerk shall also DENY all pending motions AS MOOT.

SIGNED in Chambers at West Palm Beach, Florida, this Z& f January, 2020.

  

 

DONALD M. MIDDLEBROOKS
UNITED STATES DISTRICT JUDGE
